Citation Nr: 0943536	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for temporomandibular joint 
dysfunction (TMD), including as secondary to service-
connected Reiter's Syndrome.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the RO.  

The Board remanded the case to the RO in June 2007 for 
additional development of the record.  The purpose of this 
remand was to obtain private treatment records.  The action 
sought on remand appears to have been substantially completed 
as directed, and the Veteran and his representative do not 
contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

In this regard, the Board notes that a request for treatment 
records was mailed to the private medical facility.  However, 
the Veteran's VA Form 21-4142, Authorization and Consent to 
Release of Information to the Department of Veterans Affairs, 
apparently contained an incorrect address, and the US Postal 
Service returned the letter due to "no such number/street."  

The Veteran was notified of the returned letter, via a June 
2009 letter, and advised to submit any additional evidence in 
his possession.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The currently demonstrated TMD is shown as likely as not 
to have been caused by the service-connected Reiter's 
Syndrome.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by TMD is proximately due to or the 
result of the service-connected Reiter's Syndrome.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  

Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in September 2002, November 
2003, and July 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

Additionally, the July 2007 notice letter specifically 
informed the Veteran as to disability ratings and effective 
dates.  As noted above, the claim was readjudicated via an 
SSOC issued in August 2009.  

There was a timing deficiency with the July 2007 notice 
letter, with respect to the notice requirements under Dingess 
because it was provided after the initial rating action.  
Mayfield v. Nicholson.  The timing deficiency was remedied by 
the fact that the Veteran's claim was readjudicated by the RO 
in the August 2009 SSOC after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA and private treatment 
records, and a VA examination report.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Effective on October 10, 2006, 38 C.F.R. § 3.310 was amended 
to implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  

The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis 

The Veteran contends that the current TMD is the result of 
his service-connected Reiter's Syndrome.  

By way of procedural background, a rating decision, dated in 
May 2002, granted service connection for Reiter's Syndrome 
with arthritis of the right knee, both wrists, both hands, 
and uveitis, evaluated as 20 percent disabling, effective on 
July 25, 2001.  The Veteran filed the instant claim of 
service connection in June 2002.  

Also, at the outset, the Board acknowledges the contention of 
the Veteran's representative, contained in a September 2009 
Appellant's Post-Remand Brief, which takes issue with the 
thoroughness with the RO discussed evidence submitted post-
remand in the August 2009 SSOC.  

The Board notes that it has de novo jurisdiction over this 
appeal; it is not bound by any factual determination made by 
the RO.  See 38 U.S.C.A. §§ 501(a), 7102, 7104, 7105 (West 
2002); 38 C.F.R. §§ 19.4, 19.5, 19.7(a) (2009).  

As discussed in greater detail hereinbelow, regardless of any 
consideration as to whether the findings are suggestive of 
errors in the adjudication of the claim on the part of the 
RO, the evidence of record does not support a grant of 
service connection for TMD, including as secondary to 
service-connected Reiter's Syndrome.  

As noted, the Veteran was granted service connection for 
Reiter's Syndrome, a rheumatic disorder, in a May 2002 rating 
decision.  The VA and private treatment records, dated from 
November 1999 to August 2009, show a diagnosis of and 
treatment for TMD, for which the Veteran has been fitted with 
a bite plane.  

In conjunction with the current appeal, a VA dental and oral 
examination was order in September 2002.  The Veteran 
complained of pain in the right and left TMJ areas that 
caused a cracking sound and prevented him from opening his 
mouth wide.  The examiner noted that the Veteran was 
diagnosed with TMD three years earlier.  

The examiner observed that the Veteran had limited lateral 
excursive movements and some limitation of inter-incisal 
range of opening, that he had a full complement of natural 
teeth, and that his inter-incisal range of opening was 30 MM, 
and lateral excursive movement was 5 MM to the right and 12 
MM to the left.  

A panograph X-ray study was taken, which revealed normal soft 
tissue, satisfactory dentition, malocclusion, and a 
considerable amount of dentition wear from clenching and 
bruxism.  The examiner observed TMJ, crepitus right and left 
side, and limitation of lateral excursive movements and 
inter-incisal range of opening.  The Veteran was diagnosed 
with bilateral TMD due to bruxism and malocclusion.  

The examiner opined that TMD was directly related to the 
Veteran's bruxism, and based the opinion on the fact that 
there was no history of trauma to the mandible, the Veteran 
was in the service from 1968 to 1969 yet his symptoms began 5 
years ago, the Veteran was treated 3 years ago for TMD, and 
the amount of occlusal/incisal wear was considerable.  

Significantly, a private rheumatologist provided several 
opinion letters, dated in May 2002, August 2007, and August 
2009, which stated that the Veteran had been treated for 
Reiter's Syndrome, and concluded that one of the 
complications of the Reiter's Syndrome was TMJ involvement.  
In particular, the August 2009 opinion letter specifically 
stated that the TMJ involvement was definitely related to the 
Veteran's Reiter's Syndrome.  

In reviewing the opinions from the private and VA 
practitioners regarding the relationship between TMD and the 
service-connected Reiter's Syndrome, the Board finds the 
evidence to be in relative equipoise in showning that the 
currently demonstrated TMD as likely as not was caused by the 
service-connected Reiter's Syndrome.  Each opinion in this 
regard is found to have some support in the record.  

The Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Hence, by resolving all reasonable doubt in the Veteran's 
favor, the Board finds that secondary service connection for 
the TMD is warranted.  



ORDER

Service connection for TMD, as secondary to service-connected 
Reiter's Syndrome is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


